Citation Nr: 1720891	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-03 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 2007 rating decision that denied service connection for a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Lawrence W. Stokes, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from July 1987 to May 1996.  In June 1998, his character of discharge was changed to "under honorable conditions."

This matter comes before the Board of Veterans' Appeals (Board) from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In April 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for PTSD has been raised by the record in a September 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO did not adjudicate this issue noting that since the issue of depression was on appeal, both mental conditions would be addressed on appeal.  However, the issue on appeal is whether there is CUE in a rating decision that denied service connection for depression and not the issue of entitlement to service connection for depression.  Therefore, the Board does not have jurisdiction over the issue of service connection for PTSD, and it is referred to the AOJ for appropriate action and development.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran submitted his original claim in September 2006 and specified that he was seeking service connection for depression.

2.  The evidence of record at the time of the November 1, 2007 rating decision showed that the Veteran had diagnoses for depressive disorder and substance abuse.  

3.  The evidence also shows a diagnosis of mood disorder due to alcohol and drug abuse.

3.  The November 2007 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The November 2007 rating decision did not contain clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

With regard to the Veteran's CUE claim, the United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of CUE as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002); see also 38 U.S.C.A. §§ 5109A (a); 7111(a); 38 C.F.R. §§ 20.1400-20.1411.  

The Board acknowledges the Veteran's reports that he received inpatient treatment at the VAMC, but in a CUE case, determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Therefore, there is no need to obtain these recent treatment records before this appeal can continue.

Analysis

The Veteran asserts that there was CUE in a November 2007 rating decision that denied service connection for depression.  

The November 2007 rating decision is a final and binding determination.  After receiving notice of the November 2007 rating decision in November 2007, the Veteran filed a notice of disagreement with this decision in October 2008.  On December 1, 2009, the RO issued a statement of the case for entitlement of service connection for major depressive disorder.  The Veteran's representative filed a substantive appeal on February 25, 2010 which was untimely.  In March 2010, the RO informed the Veteran that the substantive appeal was untimely.  In response, the Veteran's representative requested to reopen his claim for service connection for major depressive disorder.  As there was not a timely substantive appeal, the November 2007 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016). 

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  

The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105 (a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.  See also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994). 

[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE].  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The failure to fulfill the duty to assist also cannot constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996). 

The record in the appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  A finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992). 

The Board has reviewed the documents of record at the time of the November 2007 rating decision.  

At the time of the issuance of the November 2007 rating decision, the record included a VA examination conducted in October 1997.  During the examination, the Veteran reported that he had problems coping, and he was trying to treat himself and escape his symptoms by using alcohol and drugs.  He was diagnosed with major depressive disorder, recurrent, with psychotic features and alcohol abuse.  The examiner noted that it was not clear whether the Veteran continued to abuse alcohol or if was just abusing it during the period of time when he was trying to cope with his depressive symptoms while in the military.

The December 1995 discharge examination shows a history of cocaine use and history of depression with suicidal ideation.  

The October 1995 Medical Board Evaluation conducted during service noted a diagnosis of alcohol induced mood disorder manifested by three admissions to the hospital including two for suicidal ideations.  The mood disorder was also manifested by depressed mood with multiple neurovegetative signs and symptoms, including decreased sleep, anhedonia, decreased energy, decreased concentration, and suicidal ideations.

The record also included St. Joseph's hospital treatment records.  These records showed a diagnosed for major depression in October 1995.  An October 1995 treatment record notes that he was being treated for alcoholism for 2 years.  A treatment record noted problems with his job (he was on active duty), his finances and his spouse.  He was separated from his spouse.  The discharge summary noted a diagnosis of major depressive disorder.  The prognosis was guarded as his depression was complicated by his alcoholism diagnosis.  

The Veteran also received a VA examination in September 2007.  The examination noted the problems with alcohol and drugs during service.  The Veteran reported that he was depressed after seeing violence in the military.  The examination noted past treatment by VA for substance abuse and depression.  The examiner diagnosed the Veteran with polysubstance dependence, continuous use and major depression, recurrent.

The November 2007 rating decision denied service connection for depression explaining that the Veteran's depression was the result of abuse of alcohol and drug use in service.  The RO noted that service connection was only granted when a disability was incurred or aggravated in the line of duty and not the result of the Veteran's own willful misconduct.  A disease incurred during active service is not considered to have been incurred in line of duty if such injury or disease was the result of abuse of alcohol or drugs.  

During the April 2017 hearing, the Veteran's attorney explained that he is not alleging that the correct facts were not before the adjudicator at that time.

The Veteran's attorney contends that RO breached its duty to assist by not undertaking additional development or deliberation before issuing the November 2007 rating decision.  The Veteran's attorney explained that due to conflicting medical opinions of record, the RO should have asked for clarification before the claim was decided and before the RO decided whose medical opinion should be given proper weight.  The attorney noted that at the time of the decision, there was both positive and negative evidence pertaining to the diagnosis of his mental disability and that reasonable doubt was not considered or correctly applied.

A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  To allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE. 38 C.F.R. § 20.1403 (d); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Here, allegations concerning application of reasonable doubt cannot rise to the definition of CUE.

The Veteran contends that it was clearly shown and undebatable that there were two diagnoses.  The prominent diagnosis of major depressive disorder occurred prior to the Medical Evaluation Board decision and any diagnosis of alcohol and mood disorder.  

The RO did not deny that there were two diagnoses and noted evidence showing a diagnosis for depression and a diagnosis for substance abuse.  The St. Joseph records show a diagnosis of depression but also note that he had been treated for problems with alcohol for the past two years.  In other words, it is not clear that the Veteran's depression occurred prior to his substance abuse diagnosis.  At the time, the RO weighed the evidence and found that the evidence showed that his depression was due to his alcohol and drug abuse.  A claim of CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as the Veteran's attorney's contention that the evidence of record at the time showed that he had two diagnoses and that depression occurred first, is a disagreement with the RO's evaluation of the facts before it and does not give rise to a finding of CUE. 

The Veteran's attorney contends that the RO did not apply the applicable laws and regulations at the time that pertained to service connection for chronic conditions and illness resulting from active duty under 38 C.F.R. 3.303(b).  The attorney contented that the evidence at the time of the 2007 rating decision clearly showed that the Veteran had an established chronic condition; however, the interpretation of 3.303(b) was not been appropriately applied.  

The RO found that the Veteran had a diagnosis of depression, but found that it was due to alcohol and drug abuse.  Therefore, whether the disease of depression was chronic or not was not relevant to the analysis of the RO.  As explained above, the RO weighed the evidence in order to make its determination that the diagnosis of depression was due to alcohol and drug abuse.  Disagreements as to how facts are weighed do not constitute CUE.  38 C.F.R. § 20.1403 (d); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

Therefore, the Board finds that the November 2007 rating decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.  As such, the Board finds that the Veteran fails to establish factual or legal error rising to the level of CUE in the November 2007 rating decision that did not award service connection for major depressive disorder.  Hence, the criteria have not been met for reversing or revising that prior decision on the basis of CUE. 

	(CONTINUED ON NEXT PAGE)



ORDER

A November 2007, rating decision contained no CUE for failure to grant service connection for major depressive disorder.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


